Case 3:17-cv-02183-MEM Document 53 Filed 12/12/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

ROBERT STOUD CIVIL ACTION
Plaintiff
v.
SUSQUEHANNA COUNTY
Defendant No. 3:17-CV-2183

 

MOTION TO EXTEND DEADLINE FOR SUPPLEMENT TO
EXPERT REPORTS

NOW COMES, the Plaintiff, Robert Stoud, by and through his counsel, and
in support of this motion, avers as follows:

1. Pursuant to an Order dated September 13, 2019 (Doc. 52), the Court set a
deadline of December 12, 2019 for Plaintiff to file his supplemental expert
report.

2. The Plaintiff seeks an Order to extend the deadline for supplementary expert
reports.

3. The Defendant has no expert, but Plaintiff is in need to file a supplementary
report because Plaintiff received relevant discovery from the Defendant after
the discovery deadline and after Plaintiff timely filed his initial expert report.

4, The requested extension will not unreasonably delay trial.

 
Case 3:17-cv-02183-MEM Document 53 Filed 12/12/19 Page 2 of 4

5. Plaintiff's counsel contacted defense counsel on December 11, 2019 and

December 12, 2019 seeking concurrence. As of the time of filing this

motion, Plaintiffs counsel has not gotten a response.

WHEREFORE, the Plaintiff respectfully requests that this Honorable Court

extend the deadlines for Plaintiff’s supplementary expert reports.

Date: December 12, 2019

Respectfully Submitted:

/s/ Gerard M. Karam, Esquire
Gerard M. Karam, Esquire
Bar I.D. # PA 49625

gmk@mkpvlaw.com

/s/ Christopher J. Szewezyk, Esquire
Bar LD. # PA 306689
cjs@mkpvlaw.com

Mazzoni, Karam, Petorak, and
Valvano

321 Spruce Street

Suite 201

Scranton, PA 18503

P: (570) 348-0776

F: (570) 348-2755

 
Case 3:17-cv-02183-MEM Document 53 Filed 12/12/19 Page 3 of 4

CERTIFICATE

The undersigned hereby certifies that on December 11, 2019 and December
12, 2019, he contacted A. James Hailstone, Esquire requesting concurrence in the

foregoing motion. As of the filing of this motion, no response has been received.

/s/ Gerard M. Karam, Esquire
Gerard M. Karam, Esquire
Mazzoni, Karam, Petorak, and
Valvano

321 Spruce Street

Suite 201

Scranton, PA 18503

(570) 348-0776

Dated: December 12, 2019

 
Case 3:17-cv-02183-MEM Document 53 Filed 12/12/19 Page 4 of 4

CERTIFICATE OF SERVICE

I, Gerard M. Karam, Esquire, hereby certify that I have served a true and
correct copy of the foregoing document via electronic service/ECF system on the

12th day of December, 2019.

/s/ Gerard M. Karam, Esquire
Gerard M. Karam, Esquire

 
